Citation Nr: 0716953	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-33 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from June 1977 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island, wherein the RO denied service 
connection for PTSD.  The veteran timely appealed the 
September 2004 rating action to the Board. 

On VA Form 21-526, Veteran's Application for Compensation 
and/or Pension, received by the RO in April 2004, the veteran 
requested service connection for depression.  As this claim 
has not been prepared for appellate review, it is referred to 
the RO for appropriate action.  

In November 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge at the RO 
in Providence, Rhode Island.  A copy of the hearing 
transcript has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran testified at the November 2006 hearing that he 
was in receipt of disability benefits from the Social 
Security Administration (SSA) because of PTSD.  Thus, the 
aforementioned SSA records would be pertinent in regard to 
his current service connection claim for PTSD.  To that end, 
VA is required to obtain the underlying files regarding the 
SSA award prior to considering these claims on the merits, 
because they have been shown to be relevant to the issue at 
bar.  Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

The veteran testified that he was receiving treatment for 
PTSD from "South Bay Mental Health."  Records of this 
treatment are not part of the claims folder.  In letters 
dated in April and May 2004, officials of McLean Ambulatory 
Treatment Center at Naukeag, and North Cottage Program, Inc., 
for Alcoholism and Substance Abuse Treatment, reported that 
the veteran had been receiving treatment at their facilities.  
VA has an obligation to request records of treatment reported 
by private medical professionals.  Massey v. Brown, 7 Vet. 
App. 204 (1994).

Also during the November 2006 hearing, the veteran stated 
that he had sought treatment at a VA facility for PTSD one 
and one-half to two years previously.  While VA outpatient 
records, dating from September 2003 to November 2004, from 
the VA Medical Center (VAMC) in Providence, Rhode Island are 
of record, more recent treatment records from that facility 
are absent.  In this regard, records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The provisions of 38 C.F.R. § 3.304(f)(3) (2006) provide that 
a claim for service connection for PTSD based on in-service 
personal assault will not be denied without first advising 
the veteran that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
providing him the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
The RO provided the veteran with some notice in a May 2004 
letter, but the letter did not explicitly provide all of the 
information required by the regulation.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
that evidence from sources other than 
the veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the claimed personal assaults and 
provide him the opportunity to furnish 
this type of evidence or advise VA of 
potential sources of such evidence.  

2.  Request records of treatment for 
PTSD from the VAMC in Providence, Rhode 
Island, for the period subsequent to 
November 2004; and take the necessary 
steps to obtain all records of 
treatment for PTSD from the South Bay 
Mental Health; McLean Ambulatory 
Treatment Center at Naukeag, since 
April 2004; and the North Cottage 
Program, Inc., for Alcoholism and 
Substance Abuse Treatment, since May 
2004. 

3.  Take the necessary steps to obtain 
copies of the award and medical records 
associated with the appellant's grant 
of SSA disability benefits and those 
upon which any continuing award was 
based. 

4.  If any benefit sought remains 
denied, issue a supplemental statement 
of the case.  The case should then be 
returned to the Board, if otherwise in 
order.    

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


